961 F.2d 1577
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LOCAL 3-689 OIL, Chemical and Atomic Workers InternationalUnion;  Oil, Chemical and Atomic WorkersInternational Union;  Ethel D.Timmerman, Plaintiffs-Appellants,v.MARTIN MARIETTA ENERGY SYSTEMS, INC. Defendant-Appellee.
No. 91-3598.
United States Court of Appeals, Sixth Circuit.
May 5, 1992.

Before SUHRHEINRICH and SILER, Circuit Judges, and BATTISTI, District Judge.*
PER CURIAM.


1
Plaintiffs appeal the district court's grant of summary judgment in favor of Defendant, Martin Marietta Energy Systems, Inc., upholding the arbitration award rendered under the provisions of a collective bargaining agreement.   This court reviews the district court's grant of summary judgment  de novo.   EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   For the reasons set forth in Judge Holschuh's well-reasoned opinion, in which he held that the arbitrator's decision drew its essence from the collective bargaining agreement and that it was not in violation of public policy, we AFFIRM the judgment of the district court.



*
 The Honorable Frank J. Battisti, United States District Judge for the Northern District of Ohio, sitting by designation